United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 06-2135
Issued: August 21, 2007

Oral Argument June 6, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2006 appellant, through his attorney, filed a timely appeal of the
August 11, 2006 merit decision of an Office of Workers’ Compensation Programs’ hearing
representative denying his recurrence of total disability claim for the period August 20 to
October 25, 2004 and rescinding payment of compensation for the period January 17 to 21, 2005.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly adjudicated appellant’s recurrence of
disability claim for the period August 20 to October 25, 2004; and (2) whether the Office
properly rescinded appellant’s compensation for the period January 17 to 21, 2005, on the
grounds that he was not totally disabled from employment during this period due to his accepted
employment-related injuries.

FACTUAL HISTORY
On April 17, 2003 appellant, then a 42-year-old welder, filed an occupational disease
claim for bilateral epicondylitis of the elbows, bilateral wrist flexor tenosynovitis and bilateral
carpal tunnel syndrome. He constantly used his hands and arms in flexed and articulated
positions. Appellant also lifted, carried, pushed, pulled, twisted, turned, gripped and torqued.
He stated that he used many hand and power tools. By letter dated June 27, 2003, the Office
accepted his claim for bilateral carpal tunnel syndrome, bilateral wrist flexor tenosynovitis and
bilateral epicondylitis of the elbows. It paid him appropriate compensation.
By letter dated August 11, 2004, appellant’s attorney advised the Office that, during that
year appellant had been assigned to a light-duty firewatcher position until recently, when the
employing establishment withdrew the position. The employing establishment wanted him to
perform clerical work in its personnel office. Counsel stated that the employing establishment
did not provide a written job offer for this position, but promised that his duties would be in
accordance with the physical limitations set forth by his attending physician. Counsel requested
a written job offer from the employing establishment so that appellant could ask Dr. Michael
McManus, an attending physician, to review it.
On August 20, 2004 appellant filed a claim for wage-loss compensation for the period
August 20 to September 3, 2004. In an undated memorandum, Louis J. Fattrusso, director of the
employing establishment’s injured workers’ program, stated that appellant had been performing
firewatch work which should not have aggravated his employment-related carpal tunnel
syndrome. This position was the type of job employees returned to while recovering from
surgery. Mr. Fattrusso stated that it was within appellant’s limitations and that he had refused to
perform any work within his latest limitations. On August 24, 2004 appellant presented a new
work limitation of no waterfront work due to his blood pressure. He stated that a position in the
pass and identification office was available commencing August 20, 2004. It involved receiving
new hire packages which consisted of approximately 10 pieces of paper. The position allowed
standing, sitting, moving and numerous breaks as needed. No filing, use of the hands, other than
to accept the packages from new hires, lifting, bending, squatting or kneeling were required.
Mr. Fattrusso advised appellant that he would have a written description of his work duties by
the close of business on August 23, 2004 or at the start of his shift on August 24, 2004, but
appellant refused the job offer. He contended that appellant failed to provide any documentation
establishing his total disability for work. Mr. Fattrusso noted that the position in the pass and
identification office was still available.
By letter dated September 16, 2004, the Office advised appellant that there was no
medical evidence of record establishing that he sustained a recurrence of disability. The Office
characterized the issue in this case as a recurrence of disability claim because appellant returned
to light-duty work following his November 23, 2001 employment injury. It addressed the factual
and medical evidence he needed to submit to establish his recurrence of disability claim.
On September 17, 2004 appellant filed a claim for wage-loss compensation for the period
beginning September 6, 2004.

2

In a letter dated September 19, 2004, counsel requested that the Office provide him a
copy of the employing establishment’s job offer for the offered light-duty position. He noted
that the employing establishment advised appellant that light-duty work was available, but
refused to provide him with a written job offer that he could take to his physician. Counsel
argued that appellant sustained a recurrence of disability because the employing establishment
withdrew his light-duty job as a firewatcher.
On September 27, 2004 the Office held a telephone conference with Mr. Fattrusso and
Sheila Connelly, a human resources specialist, regarding the issue of whether light-duty work
was withdrawn from appellant. Mr. Fattrusso provided a history of appellant’s participation in
the injured workers’ program from November 22, 2000 to August 11, 2004 and his modifiedduty work. On August 2, 2004 appellant presented medical evidence showing an increase in his
work restrictions, which included no use of a hand torch, welding no more than five minutes at a
time for a total of one hour per day, work requiring the hands and wrists in awkward positions
and lifting more than 60 pounds. He could occasionally lift up to 30 pounds, use ladders,
structures and scaffolding and seldom driving and use vibration tools. On August 11, 2004
appellant was referred to the injured workers’ program by the welding shop. He used leave for
his absence from work on August 11, 12, 17, 18 and 19, 2004. Mr. Fattrusso stated that
appellant left work on August 20, 2004 following a verbal job offer made to him on that day for
a position in the tool room that was within his restrictions. Appellant rejected the job offer and
presented another restriction dated August 13, 2004 which further limited his work capacity.
Based on these restrictions, Mr. Fattrusso stated that appellant was offered a position in the pass
and identification office on August 20, 2004. He noted that appellant would have received a
written description for this position by the end of business on August 23, 2004 or at the
beginning of August 24, 2004. Mr. Fattrusso contended that appellant could have performed the
positions in the tool room or pass and identification office because they were within his
restrictions.
By letter dated October 4, 2004, appellant’s attorney contended that the employing
establishment did not make a valid offer of light-duty work by merely stating that all tasks would
be within appellant’s work restrictions. He contended that Lanny Kelso, a resource manager,
advised appellant that no work would be available within his work limitations. Counsel stated
that Mr. Fattrusso never offered appellant, verbally or in writing, a position in the tool room. On
August 13, 2004 he was verbally offered a job directing traffic on a pier by Jeff Robinson.
Counsel contended that the job offer violated the restrictions set forth by an employing
establishment physician. After reviewing these restrictions, Mr. Robinson withdrew the job
offer. Counsel also contended that Mr. Fattrusso never offered appellant a position in the pass
and identification office. On August 20, 2004 Mr. Robinson informed appellant that he was
assigned to this position, but did not provide him with a written job offer or verbally describe the
duties and physical requirements of the position. He noted that the implementing federal
regulations provide that job offers must be put into writing. Counsel related that Mr. Kelso
advised appellant in writing on August 2, 2004, that effective August 9, 2004 no more work was
available within his restrictions. To date, appellant had not received any written job offer.
On October 26, 2004 the employing establishment offered appellant a light-duty position
in the pass and identification office in writing. He accepted the job offer on that day.

3

By letter dated January 18, 2005, the Office notified appellant that it found the offered
position to be suitable. It informed him that the position was currently available; that he would
be paid compensation based on the difference, if any, between the pay of the offered position and
the pay of his position on the date of injury; and that he would be able to accept the position with
no penalty. The Office advised appellant that he had 30 days to accept the offer or provide
reasons why he believed the position was not suitable. Appellant did not respond.
On January 21, 2005 the Office issued a decision denying appellant’s recurrence of
disability claim, finding that he was not totally disabled during the period August 20 to
October 25, 2004 due to his accepted employment-related injuries. The Office found that, while
the August 20, 2004 light-duty job offer was not valid, appellant was not released by the
employing establishment from the injured workers’ program which it characterized as a modified
job because it generated a wage. Rather, he removed himself from the program. The Office
found no medical evidence which established that appellant could not attend the program or that
he was dismissed by the employing establishment from the program. Accordingly, the Office
found that appellant was not entitled to compensation benefits.
On January 22, 2005 appellant filed a claim for wage-loss compensation for the period
January 17 to 21, 2005.
The Office paid him compensation for this period as of
February 28, 2005.
In a March 16, 2005 letter, counsel contended that appellant did not receive a written job
offer for the pass and identification position until October 26, 2004 and that the position was not
deemed suitable by the Office until February 1, 2005.1 He reiterated that Mr. Fattrusso did not
personally offer appellant a position in the tool room. Appellant recalled Mr. Robinson’s verbal
offer which was withdrawn as soon as Mr. Robinson realized that it violated appellant’s work
restrictions.
On March 24, 2005 the Office received appellant’s February 4, 2005 request for an oral
hearing regarding the Office’s January 21, 2005 decision. A January 12, 2005 letter stated that
appellant was suspended by the employing establishment for five days due to his unauthorized
absence and continued failure to perform his assigned duties as directed.
By letter dated June 2, 2005, the Office requested that the employing establishment
resolve a discrepancy between its January 12, 2005 suspension letter and a notification of
personnel action (SF-50) form which stated that appellant’s suspension was due to his continued
failure to perform his assigned duties for medical reasons.
By letter dated May 4, 2005, the Office proposed to rescind appellant’s compensation in
the amount of $762.75 for the period January 17 to 21, 2005 on the grounds that it was paid in
error. The Office stated that the record established that appellant was not disabled during the
period but was not employed due to a disciplinary action. Appellant was advised to submit
evidence in support of his claimed disability within 30 days.

1

In a February 1, 2005 letter, the Office noted that, since appellant had accepted the offered modified position,
the issuance of a final suitability determination was not necessary.

4

In a May 29, 2005 letter, counsel contended that the employing establishment did not
have any light-duty work available for appellant during the period January 17 to 21, 2005. He
stated that appellant was willing to perform light-duty work established by Dr. Iverson, an Office
referral physician, and not approved by Dr. McManus.
The employing establishment submitted a June 15, 2005 SF-50, which stated that
appellant was suspended for the period no later than January 21, 2005 for
unauthorized absence and failure to perform assigned work as directed.
By decision dated July 8, 2005, the Office rescinded payment of compensation for the
period January 17 to 21, 2005 on the grounds that appellant was serving a five-day suspension
due to a personnel action. The Office found that the employing establishment accommodated
appellant’s work restrictions even during the period January 17 to 21, 2005. On July 27, 2005
appellant requested an oral hearing.
At the March 29, 2006 hearing, appellant testified that he had refused verbal job offers
from the employing establishment at the advice of counsel and requested a written job offer. He
stopped work after not receiving a written job offer and filed a claim for compensation.
Appellant testified that he accepted the employing establishment’s October 26, 2004 written job
offer and returned to work on that day.
In response, the employing establishment provided a detailed description of its injured
workers’ program. Mr. Fattrusso stated that he verbally gave appellant job assignments within
his physical limitations, which was normal procedure and appellant refused offers for suitable
work based on the advice from his attorney.
By letter dated May 9, 2006, the Office requested that Dr. McManus complete an
accompanying work capacity evaluation to determine appellant’s ability for work.
On August 11, 2006 a hearing representative affirmed the January 21 and July 8, 2005
decisions. The hearing representative also found the evidence of record insufficient to establish
that appellant sustained a recurrence of disability from August 20 through October 25, 2004.
There was no evidence that he would not have continued to receive his salary after the
employing establishment advised him on August 11, 2004 that his modified position was no
longer available, if not for his decision to stop work pending receipt of a written job offer. The
hearing representative also found that appellant’s suspension was the result of disciplinary action
taken for unauthorized absence in conjunction with his participation or lack thereof in the
employing establishment’s injured workers’ program. This action constituted an administrative
matter and appellant was not entitled to compensation for disability during the five-day
suspension period.
LEGAL PRECEDENT -- ISSUE 1
The Office’s implementing regulation define a recurrence of disability as the inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or

5

new exposure to the work environment that caused the illness.2 If the disability results from new
exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light-duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4 This includes the necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.5 An award of
compensation may not be made on the basis of surmise, conjecture, speculation or on appellant s
unsupported belief of causal relation.6
Office regulations provide that, where an attending physician notifies the employer in
writing that the employee can return to restricted duty, the employer must advise the employee in
writing of any available positions which accommodate his restrictions.7 The offer must include a
description of the duties of the position, the physical requirements of those duties and the date by
which the employee is either to return to work or notify the employer of his decision to accept or
refuse the job offer.8 When the employer sends a copy of the offer to the employee, it must
simultaneously send a copy of the offer to the Office.9
The Office’s procedures states that, to be valid, an offer of light-duty must be in writing
and must include the following information: (1) a description of the duties to be performed;
(2) the specific physical requirements of the position and any special demands of the workload or
unusual working conditions; (3) the organizational and geographical location of the job; (4) the
date on which the job will first be available; and (5) the date by which a response to the job offer

2

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (May 1997); Donald T.
Pippin, 54 ECAB 631 (2003).
4

Albert C. Brown, 52 ECAB 152 (2000); see also Terry R. Hedman, 38 ECAB 222 (1986).

5

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

Patricia J. Glenn, 53 ECAB 159 (2001).

7

20 C.F.R. § 10.507(b).

8

Id.

9

Id. at § 10.507(d).

6

is required.10 The employer must make any job offer in writing. However, the employer may
make a job offer verbally as long as it provides the job offer to the employee in writing within
two business days of the verbal job offer.11
ANALYSIS -- ISSUE 1
The Board finds that the Office improperly adjudicated appellant’s recurrence of
disability claim for the period August 20 through October 25, 2004. Appellant did not allege that
he was totally disabled from August 20 through October 25, 2004 due to his accepted
employment-related bilateral carpal tunnel syndrome, bilateral wrist flexor tenosynovitis and
bilateral epicondylitis of the elbows. Instead, he contends that the employing establishment
withdrew his light-duty position of firewatcher beginning August 20, 2004, the date he was
advised that this position was no longer available and, instead was offered a position in the pass
and identification office. Appellant asserts that the employing establishment failed to put the
new light-duty job offer in writing. The employing establishment contends that appellant refused
to accept a suitable job offer and, therefore, is not entitled to compensation for the claimed
period. However, the Office failed to comply with the implementing Federal (FECA) Procedure
Manual, which provide that several steps must be followed prior to a determination that a
position offered to an injured employee is suitable.
Once notified by appellant’s physician that he was able to return to light-duty work with
restrictions, the employing establishment was obligated to provide a written offer to him. To be
valid, the job offer must describe the duties of the position, the physical requirements of those
duties and the date by which appellant was to return to work or provide notification of his
decision to accept or refuse the job offer.12 As stated, appellant worked as a firewatcher
following his accepted employment injury based on the restrictions of Dr. McManus, his
attending physician, until his position was withdrawn by the employing establishment. The
employing establishment contends that it presented a suitable job offer to appellant on
August 20, 2004 which he refused. However, the evidence of record reflects that appellant did
not receive a written job offer as required until October 26, 2004.
There is no evidence that, as of August 20, 2004, the employing establishment submitted
a written job offer in compliance with the regulations and the Office’s procedure manual. On
August 20, 2004 the employing establishment verbally offered appellant a light-duty position in
the pass and identification office. Mr. Fattruso stated that this was normal procedure for job
offers. Although the employing establishment indicated that it was planning to provide appellant
a written job offer, the record does not establish that a job offer was provided to him until
October 26, 2004. Accordingly, neither appellant nor his physician could have determined
whether the offered job was within his medical restrictions prior to that time.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4 (December 1993).
11

20 C.F.R. § 10.507(c).

12

Harold S. McGough, 36 ECAB 332 (1984).

7

The employing establishment should have complied with Office regulations by making a
job offer verbally, as long as it provided the job offer to appellant in writing within two business
days of the verbal job offer.13 However, the evidence of record does not show that appellant
received a written job offer within two days of any verbal offer.
For these reasons, the Board finds that a suitable job offer was not made available to
appellant prior to October 26, 2004. Accordingly, the Office improperly denied his recurrence of
disability claim for the period August 20 through October 25, 2004.
LEGAL PRECEDENT -- ISSUE 2
The Board has upheld the Office’s authority to reopen a claim at any time on its own
motion under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior
decision and issue a new decision. The Board has noted, however, that the power to annul an
award is not an arbitrary one and that an award for compensation can only be set aside in the
manner provided by the compensation statute.14 It is well established that, once the Office has
accepted a claim, it has the burden of justifying termination of modification of compensation
benefits.15 This holds true where the Office later decides that it has erroneously accepted a claim
for compensation. In establishing that its prior acceptance was erroneous, the Office is required
to provide a clear explanation of its rationale for rescission.16
The Board has held that, if the record establishes that limited-duty work within a
claimant’s work restrictions would be available for him if his behavior was acceptable and there
is no evidence that the claimant stopped work due to his physical condition, then the claimant
has no disability within the meaning of the Act.17
ANALYSIS -- ISSUE 2
In order to rescind acceptance of appellant’s claim for total disability compensation for
the period January 17 through 21, 2005, the Office must establish that his inability to earn wages
was not due to his accepted employment injury. In the instant case, appellant stopped work on
January 17, 2005. On January 12, 2005 the employing establishment suspended him for five
days due to his unauthorized absence and continued failure to perform his assigned duties as
directed. The Office paid appellant compensation for the period January 17 to 21, 2005. The
Board finds that the evidence of record does not establish that appellant was disabled for work
due to his accepted employment conditions of bilateral carpal tunnel syndrome, bilateral wrist
flexor tenosynovitis and bilateral epicondylitis of the elbows. Rather, he stopped work from
13

20 C.F.R. § 10.507(c).

14

Andrew Wolfgang-Masters, 56 ECAB ___ (Docket No. 05-1, issued March 22, 2005); see also 20 C.F.R.
§ 10.610.
15

Jorge E. Stotmayor, 52 ECAB 105 (2000).

16

Andrew Wolfgang-Masters, supra note 14.

17

Janice Green, 49 ECAB 307, 308 (1998); Lester Covington, 47 ECAB 539, 542 (1996).

8

January 17 to 21, 2005 due to his suspension for failing to perform his assigned work duties.
Since appellant’s inability to perform his limited-duty position and consequential loss of wages
was due to his suspension, he was not disabled within the meaning of the Act and is, therefore,
not entitled to compensation for his lost wages.
CONCLUSION
The Board finds that the Office improperly adjudicated appellant’s recurrence of
disability claim for the period August 20 to October 25, 2004. The Board, however, finds that
the Office properly rescinded appellant’s compensation for the period January 17 to 21, 2005.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2006 decision of the Office of
Workers’ Compensation Programs is reversed in part, with regard to the denial of appellant’s
recurrence of disability claim for the period August 20 to October 25, 2004 and affirmed in part,
with regard to the rescission of his compensation for the period January 17 to 21, 2005.
Issued: August 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

